Title: To Benjamin Franklin from John Bondfield, 2 January 1781
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 2 Janr 1781
A Vessel that left Annapolis the 16 November arrived at this port yesterday.
The English under Col Leslie enterd the Bay and landed at Hampton. They retreated a few days after leaving their Camp Kettles and other Baggage in the Camp their precipitate Retreat is supposed, from advises received of a Body of French Troops which Genl Nelson & other officers in the Southern Army write Governor Jefferson having Landed at George Town So Carolina, that Lord Cornwallis had called in all his out posts to avoid being cut off and was confined to a small circuit round Charles Town. We are at a loss to know what Troops these are unless a detatchment from the Cape. Mention in the Virginia Papers is made of some Ships taken from the Enemy off Charles Town.
With due respect I have the honor to be Sir Your very hhb Servant
John Bondfield
 
Addressed: A Son Excellence / Benjamin Franklin, / Ministre plénipotentiaire / des Etats unis de / L’amérique / à Paris
Notation: J. Bondfield Bordeaux Jany 2. 1781
